In a negligence action to recover damages for personal injuries, the plaintiff appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated May 9, 1985, which reversed a judgment of the Civil Court of the City of New York, Kings County (Ritholtz, J.), entered April 25, 1984, which was in favor of her and against the defendants in the principal amount of $65,000, and dismissed the complaint.
Ordered that the order is affirmed, without costs or disbursements.
While we fully recognize that there is no rule that a defect in the pavement of a parking lot must be of certain minimum *563dimensions or constitute a trap in order to render one liable for injuries sustained thereby (see, Loughran v City of New York, 298 NY 320; Marcus v County of Nassau, 95 AD2d 846; Caldicott v City of New York, 32 AD2d 832), we agree with the Justices at the Appellate Term that, under the facts and circumstances of this case, the plaintiff failed to establish actionable negligence on the part of the defendant (see, Fox v Brown, 15 NY2d 597; Allen v Carr, 28 AD2d 155, affd 22 NY2d 924; Keirstead v City of New York, 24 AD2d 486, affd 17 NY2d 535). Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.